 

EXHIBIT 10.9.1

 

ADDENDUM TO THE COMMERCIAL LEASE

between

WALLY MOON

and

I.E.T., INC.

 

This Addendum (this “Addendum”) to the Commercial Lease (as such term is defined
below), entered into as of the 13th day of July, 2016 (the “Addendum Effective
Date”), is by and between Wally Moon (the “Lessor”) and I.E.T., Inc. (the
“Lessee”). Capitalized terms used herein, but not otherwise defined herein,
shall have the meanings given to such terms in the Commercial Lease dated August
31, 2015 between the Lessor and the Lessee (the “Commercial Lease”).

 

WHEREAS, the Lessee promised to pay to the Lessor, or its registered assigns, a
rental payment of $4,000 per month during the Term;

 

WHEREAS, as of the Addendum Effective Date, the Lessee owes the Lessor $20,000
(the “Outstanding Balance”) for monthly rents under the Commercial Lease;

 

WHEREAS, the Lessee wishes to pay the Outstanding Balance; and

 

WHEREAS, the Lessor and Lessee desire to modify the aforementioned Commercial
Lease for the mutual benefit of both parties;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1. The Lessee shall pay to the Lessor within five business days of the Addendum
Effective Date the Outstanding Balance as full payment and satisfaction of any
and all amounts due under the Commercial Lease as of the Addendum Effective
Date.     2. Commencing August 1, 2016, the original monthly rent of $4,000
shall be replaced with $2,500 and such modification of the Commercial Lease will
be effective as of the Addendum Effective Date and will remain in effect for the
duration of the Commercial Lease unless further modified in writing by the
parties hereto.     3. Other than as specifically modified in this Addendum, all
other terms, conditions and covenants of the Commercial Lease shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Addendum, effective as of
the Addendum Effective Date.

 

INTEGRATED ENVIRONMENTAL   WALLY MOON TECHNOLOGIES, LTD.                 By: /s/
Thomas S. Gifford   By: /s/ Wally Moon Name: Thomas S. Gifford   Name: Wally
Moon Title: Executive Vice President and         Chief Financial Officer      

 



  

   